As filed with the Securities and Exchange Commission on February 29, 2012 Registration No. 333-160968 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tractor Supply Company (Exact name of registrant as specified in its charter) Delaware 13-3139732 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 200 Powell Place, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) Tractor Supply Company 2009 Stock Incentive Plan (Full title of the plan) Anthony F. Crudele Executive Vice President – Chief Financial Officer and Treasurer Tractor Supply Company 200 Powell Place Brentwood, Tennessee 37027 (615) 440-4000 (Name, Address, and Telephone Number of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Registration Statement on Form S-8 is being filed byTractor Supply Company(the “Company”) solely to include as an exhibitthe consent of its independent registered public accounting firm to the incorporation by reference of its reports on the financial statements appearing in the Company’s Annual Report on Form 10-K for the year ended December 25, 2010. The consent was inadvertently omitted from such Form 10-K. Other than the addition of the consent as an exhibit to this Post-Effective Amendment No. 1, there is no change to any information contained in the original Registration Statement on Form S-8 (File No. 333-160968) filed with the Securities and Exchange Commission on July 31, 2009. Item 8. Exhibits Reference is made to the attached Exhibit Index, which is incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Brentwood, State of Tennessee, on February 29,2012. Tractor Supply Company By: /s/ Anthony F. Crudele Name: Anthony F. Crudele Title: Executive Vice President - Chief Financial Officer and Treasurer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 1 to the registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Anthony F. Crudele Anthony F. Crudele Executive Vice President – Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) February 29, 2012 /s/ James F. Wright James F. Wright Chairman of the Board, Chief Executive Officer and Director (Principal Executive Officer) February 28, 2012 * Johnston C. Adams Director February 29, 2012 * William Bass Director February 29, 2012 * Peter Bewley Director February 29, 2012 * Jack C. Bingleman Director February 29, 2012 * Richard W. Frost Director February 29, 2012 * Cynthia T. Jamison Director February 29, 2012 * George MacKenzie Director February 29, 2012 * Edna K. Morris Director February 29, 2012 *By: /s/ Benjamin F. Parrish, Jr. Benjamin F. Parrish, Jr., Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Consent of Ernst & Young LLP Power of Attorney
